DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-10, 12-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Seeley et al (Pub. No.:  US 2003/0088179)
Regarding claims 2, 21, Seeley et al disclose a system for constructing a three-dimensional volume, comprising:
a computing device including a processor and a display configured to display a graphical user interface, and a computer readable storage medium storing thereon instructions that when executed by the processor:
receive a sequence of fluoroscopic images from a fluoroscopic imaging device, each image comprising at least a portion of a medical device [see abstract] by disclosing the fluoroscope takes a series of frames while rotating in a plane about the patient, and the camera models derived from the marker images in each frame are applied to define a common center and coordinate axes in the imaged tissue region to which all of the fluoroscope view may be registered [see abstract];
estimate a pose of the fluoroscopic imaging device for a plurality of images of the sequence of fluoroscopic images [see 0061, 0064, 0071-0072] by disclosing the fluoroscope is operated to obtain a dense set of fluoroscope images, for example, by rotating the fluoroscope approximately in a plane about the patient through 180 degree plus the angle of divergence of the cone beam, taking a shot every degree or less, so as to image a particular three-dimensional tissue volume of the patient in a large number of images. As each frame is acquired, pose information, given for example by the position and orientation measurement of the tracking element T2, is stored [see 0061]; 
construct a three-dimensional volume of a target area based on estimated poses of the fluoroscopic imaging device, the three-dimensional volume including the medical device and a target [see 0061] by disclosing a coordinate system for the tissue volume for which reconstruction is desired is then computed, and the processor then applies filtered back projection or other reconstruction 
determine a position of the target in the three-dimensional volume [see 0071-0072]; 
determine a position of a distal portion of the medical device in a plurality of the received fluoroscopic images [see 0071] by disclosing precisely track and display the tool in real time, and to produce accurate fluoro-CT images using a C-arm fluoroscope [see 0071];
determine an offset between a location of the medical device and the target [see 0072]. 

Regarding claim 3, Seeley et al disclose determine the pose of the fluoroscopic imaging device at which each of the plurality of images was acquired based on detection of a projection of the medical device on the sequence of images [see 0061, 0071-0072].

Regarding claim 4, Seeley et al disclose determine the pose of the fluoroscopic imaging device at which each of the plurality of images was acquired using a using a structure-from-motion technique [see 0071-0072].

Regarding claim 5, Seeley et al disclose determine the pose of the fluoroscopic imaging device at which each of the plurality of images was acquired using an angle measurement device [see 0022].

Regarding claim 6, Seeley et al disclose determine the pose of the fluoroscopic imaging device at which each of the plurality of images was acquired by registering a plurality of virtual fluoroscopic images from a pre-procedure image data set to the received sequence of fluoroscopic images [see 0042, 0071].

Regarding claim 7, Seeley et al disclose presents the three-dimensional volume constructed from the sequence of fluoroscopic images in the user interface on the display [see 0020, 0071-0072].

Regarding claim 8, Seeley et al disclose presents a re-projected two-dimensional image from the three-dimensional volume in the user interface on the display [see 0020-0021, 0042, 0071-0072].

Regarding claim 9, Seeley et al disclose utilizes determined position of the medical device and the determined position of the target to correct a displayed position of the medical device in a navigation system [see 0020-0021, 0042, 0071-0072].

Regarding claim 10, Seeley et al disclose wherein the received sequence of fluoroscopic images is acquired from a fluoroscopic sweep of at least about 120 degrees [see 0061] by disclosing the fluoroscope is operated to obtain a dense set of fluoroscope images, for example, by rotating the fluoroscope approximately in a plane about the patient through 180 degree plus the angle of divergence of the cone beam, taking a shot every degree or less, so as to image a particular three-dimensional tissue volume of the patient in a large number of images [see 0061].

Regarding claim 12, Seeley et al disclose system for constructing a three-dimensional volume, comprising:
a computing device including a processor and a display configured to display a graphical user interface, and a computer readable storage medium storing thereon instructions that when executed by the processor:

estimate a pose of the fluoroscopic imaging device for a plurality of images of the sequence of fluoroscopic images [see 0061, 0064, 0071-0072] by disclosing the fluoroscope is operated to obtain a dense set of fluoroscope images, for example, by rotating the fluoroscope approximately in a plane about the patient through 180 degree plus the angle of divergence of the cone beam, taking a shot every degree or less, so as to image a particular three-dimensional tissue volume of the patient in a large number of images. As each frame is acquired, pose information, given for example by the position and orientation measurement of the tracking element T2, is stored [see 0061];
construct a three-dimensional volume of a target area based on estimated poses of the fluoroscopic imaging device, the three-dimensional volume including a medical device and a target [see 0061] by disclosing a coordinate system for the tissue volume for which reconstruction is desired is then computed, and the processor then applies filtered back projection or other reconstruction processing  with indexing provided by the relative disposition of each pose, to reconstruct a three-dimensional volume data image set in the intra-operative coordinate system for a region of tissue around the origin of the reconstruction coordinate system [see 0061];
determine a position of the target in the three-dimensional volume [see 0071] by disclosing precisely track and display the tool in real time, and to produce accurate fluoro-CT images using a C-arm fluoroscope [see 0071];
determine a position of a distal portion of the medical device in a plurality of the received fluoroscopic images [see 0071] by disclosing precisely track and display the tool in real time, and to produce accurate fluoro-CT images using a C-arm fluoroscope [see 0071];
determine an offset between a location of the medical device and the target [see 0071-0072].

Regarding claim 13, Seeley et al disclose determine the pose of the fluoroscopic imaging device based on detection of a projection of the markers on the sequence of images [see 0061, 0071-0072].

Regarding claim 14, Seeley et al disclose determine the pose of the fluoroscopic imaging device at which each of the plurality of images was acquired using a using a structure-from-motion technique [see abstract, 0042, 0061, 0071-0072].

Regarding claim 15, Seeley et al disclose determine the pose of the fluoroscopic imaging device at which each of the plurality of images was acquired using an angle measurement device [see abstract, 0042, 0061, 0071-0072].

Regarding claim 16, Seeley et al disclose determine the pose of the fluoroscopic imaging device at which each of the plurality of images was acquired by registering a plurality of virtual fluoroscopic images from a pre-procedure image data set to the received sequence of fluoroscopic images [see 0021, 0042, 0071].

Regarding claim 17, Seeley et al disclose presents the three-dimensional volume constructed from the sequence of fluoroscopic images in the user interface on the display [see 0020-0021, 0042].

Regarding claim 18, Seeley et al disclose presents a re-projected two-dimensional image from the three-dimensional volume in the user interface on the display [see 0020-0021, 0042];

Regarding claim 19, Seeley et al disclose utilizes determined position of the medical device and the determined position of the target to correct a displayed position of the medical device in a navigation system [see abstract, 0011, 0016, 0023, 0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (Pub. No.:  US 2003/0088179) in view of Emmons et al (Pub. No.:  US 2010/0125269).

Seeley et al don’t disclose the medical device is a microwave ablation catheter.
Nonetheless, Emmons et al disclose medical component 110 is a microwave ablation catheter and functional tube 188 is designed such that microwave energy passes through functional tube 188 to ablate surrounding anatomical regions [see 0288].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Emmons et al by using microwave ablation catheter; such that microwave energy passes through functional tube 188 to ablate surrounding anatomical regions [see 0288].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793